Exhibit (a)(1) AMENDMENT NO. 20 TO TRUST INSTRUMENT OF ING VARIABLE INSURANCE TRUST Abolition of Series of Shares of Beneficial Interest Effective: September 19, 2008 THIS AMENDMENT NO. 20 TO THE TRUST INSTRUMENT OF ING VARIABLE INSURANCE TRUST, a Delaware statutory trust (the “Trust”), dated July 15, 1999 (the “Trust Instrument”), as amended, reflects resolutions adopted by the Board of Trustees at a meeting held on July 31, 2008, with respect to ING GET U.S. Core Portfolio – Series 1, a series of the Trust (the “Fund”), acting pursuant to Section 2.6 and Section 11.4 of the Trust Instrument of the Trust.The resolutions serve to abolish the Fund, and the establishment and designation thereof, there being no shares of such series outstanding at the time of their abolition. ING VARIABLE INSURANCE TRUST SECRETARY’S
